Citation Nr: 0303720	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  96-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, with degenerative disc disease with disc 
bulging at L4-5.

2.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to December 
1992.

This appeal arises from a May 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO denied the veteran's claims for 
increased evaluations for lumbosacral strain and migraine 
headaches, thereby continuing the 10 percent evaluations 
assigned to those disabilities.  The veteran filed a timely 
notice of disagreement and substantive appeal as to the RO's 
determinations.  A statement of the case (SOC) was issued in 
July 1996 and a supplemental SOC (SSOC) was issued in August 
1996.  

In a subsequent rating decision dated in July 2002, the RO 
increased the evaluation for lumbosacral strain from 10 
percent to 20 percent.  Notwithstanding this increase, the 
veteran's claim remains in appellate status because, in this 
instance, 20 percent is not the maximum benefit allowed by 
law.  See AB v. Brown, 6 Vet. App. 35 (1993).  In the AB 
decision, the United States Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it therefore follows that such a claim remains in 
controversy where less than the maximum benefit available has 
been awarded.  Although the RO granted an increased rating to 
20 percent for the service-connected lumbosacral strain 
during the appellate process, 20 percent is less than the 
maximum benefit allowed and the veteran has not indicated 
that he is satisfied with that assigned disability 
evaluation.  Therefore, that issue remains in appellate 
status.


FINDINGS OF FACT

1.  The competent and probative evidence shows that the 
veteran's lumbar spine disability is currently manifested by 
no more than moderate, recurrent attacks of pain.

2.  The competent and probative evidence shows that the 
veteran's migraine headaches are not manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over a period of several months.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with degenerative disc disease with 
disc bulging at L4-5 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records (SMRs) indicate that the veteran was 
first diagnosed with migraine headaches in 1985.  He received 
treatment for headaches on numerous occasions through 1991.  
The SMRs also indicate that he was treated for lower lumbar 
aches in November 1989.  It was noted that he had mild spasm 
of the right paraspinous muscles at L2-L4 segments.  There 
was no radiculopathy, and no sensory defects were noted.  The 
diagnosis was lumbar strain.  In October 1992 the veteran 
complained that he had experienced back pain for the previous 
five days.  He reported that he had picked up a very heavy 
toolbox and had experienced pain on the right side of his 
lower back.  On examination there was no swelling, 
discoloration, or pain to palpation.  He had good range of 
motion and no tenderness.  The diagnosis was myofascial low 
back pain.

In December 1992, after his discharge from the service, the 
veteran filed a claim seeking service connection for a back 
disorder.  He asserted that he had injured his back during a 
field exercise in October 1992.  By rating decision dated in 
January 1993 the RO, in pertinent part, granted service 
connection for lumbosacral strain and assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5295.  In addition, service connection was granted 
for migraine headaches, with a 10 percent disability 
evaluation assigned.  

VA outpatient treatment records dated in August and November 
1995 show the veteran sought treatment for migraine 
headaches.

X-rays of the lumbosacral spine taken in November 1995 
revealed normal alignment and weight bearing, with well 
preserved vertebral bodies and intervertebral disc spaces.  
The diagnostic impression was noted as negative lumbar spine 
series.  A VA outpatient treatment report dated in December 
1995 shows the veteran complained of back pain and migraine 
headaches.

In January 1996 the veteran filed claims for increased 
evaluations for his service-connected lumbosacral strain and 
migraine headaches.  In May 1996 the RO denied the veteran's 
claims for increased evaluations, thereby continuing the 10 
percent evaluations for lumbosacral strain and migraine 
headaches.  The veteran filed a timely notice of disagreement 
in July 1996.  In that same month, the RO issued an SOC, 
which continued to deny the claims for increased evaluations.  
In August 1996 the RO received the veteran's substantive 
appeal (VA Form 9), wherein he noted that he would get sick 
from back pain and migraine headaches about three to four 
times a week and would have to take medication.

In August 1996 the RO issued an SSOC, which continued the 
evaluations of 10 percent for lumbosacral strain and migraine 
headaches.  

In December 1997 the veteran underwent a VA neurological 
evaluation for migraine headaches.  He reported that his 
headaches had begun approximately ten years before, and 
nothing had set them off initially.  He stated that they had 
first occurred about three to four times a week, and had 
continued to occur at that rate.  He stated that the 
headaches were pressure type headaches that would last from 
six to ten hours.  Occasionally stress would increase the 
headache.  He would experience nausea and vomiting with the 
headache.  He had been treated with Motrin and Fiorinal, but 
there was no relief with these medications.  It was noted 
that he could work and between headaches he would feel 
normal.  The diagnostic impression was that the veteran had 
"what sounds like" migraine headaches, possibly with a 
muscle-contraction component, which was under poor control 
with pain medications, and that daily prophylactic 
medications might be needed for better control of the 
headaches.

Also in December 1997, a VA examination of the spine was 
conducted.  At that time, the veteran reported that he had 
injured his lower back during military exercises in 1987.  He 
stated that, in spite of the treatment he had received, he 
continued to have lower back pain on a daily basis.  He 
reported that the pain in his back was increased with 
prolonged standing, walking, sitting, stooping, or bending 
forward.  There was no radiation of the lower back pain to 
the lower extremities.  He stated that the pain in the lower 
back had become much worse in the last four to six months.  
He also stated that the pain in his lower back would 
interfere with his daily activities and his occupation.  He 
was employed as a letter carrier for the U. S. Post Office.  
On physical examination, active and passive range of motion 
of the lumbar spine revealed that forward flexion was limited 
to 85 degrees, backward extension was limited to 15 degrees, 
right lateral flexion was limited to 20 degrees, left lateral 
flexion was limited to 15 degrees, rotation to the right was 
limited to 20 degrees, and rotation to the left was limited 
to 25 degrees.  Pain in the lumbar spine began at 95 degrees 
of flexion and ended at 85 degrees, and at 25 degrees of 
extension and ended at 15 degrees.  The examiner stated that, 
on acute flare-ups of pain, there was probably 25 percent 
less range of motion in the lumbar spine.  There was mild 
paravertebral muscle spasm.  There was no fixed deformity, or 
postural or neurological abnormality.  X-rays revealed a 
negative lumbar spine.  A CT (computed tomography) scan of 
the lumbar spine revealed mild bulging discs at L4-L5 and L5-
S1.  There was neither spinal stenosis nor neural foramen 
narrowing shown.  The diagnosis was chronic lumbosacral 
strain, associated with mild bulging disc at L4-L5 and L5-S1 
by CT scan.

A May 2000 private medical report by J. Boone, M.D., 
indicates that the veteran's low back was injured related to 
his work.  It was noted that the veteran had no prior history 
of injury.  He had picked up a box at work and hurt himself 
on May 9, 2000, and had been seen by the company doctor.  At 
that time, he described a sharp type pain in his back, a 
burning type pain that went down his left leg to his knee.  
On physical examination, he had full range of motion.  He 
could heel and toe walk.  There was no evidence of nerve root 
tension or nerve root irritation in the lower extremities.  
Reflexes, motor power and, sensory examination were normal.  
There was some mild tenderness over the lumbar spine, and he 
had mild spasm.  X-rays of the lumbar spine were within 
normal limits.  

A therapy evaluation report in May 2000 indicates that, 
during movement tests, the veteran had pain in the left low 
back that was 4 over 10 in the standing position.  There was 
no pain in the supine position.  The assessment was pain to 
the low back.

An open MRI (magnetic resonance imaging) of the lumbar spine 
conducted in June 2000 showed a central disc protrusion or 
disc herniation at the L4-5 level.  Moderate disc desiccation 
was noted at the L4-5 level.  The diagnostic impression was 
central disc protrusion, disc herniation at the L4-5 level, 
without any evidence of nerve root displacement and with 
moderate disc desiccation at the  L4-5 level.  

During a VA examination for mental disorders, in November 
2000, it was noted that the veteran's main physical problem 
had been chronic headaches since he was about twenty-four 
years old.  He indicated that he had had a headache one or 
two times a week and they had become more frequent.  It was 
also noted that the veteran was employed as a letter carrier, 
and he reported that the job was going well.  He stated that 
he worked a lot of overtime.

A VA general medical examination was conducted in June 2002.  
The veteran reported that he began to experience severe 
headaches while on active duty in 1986.  While in service, he 
was diagnosed with migraine headaches, and had recurrent 
headaches throughout the remainder of his military career.  
He further reported that he was currently suffering a 
migraine headache one to two times per week, which last two 
to four hours.  He stated that the factors which aggravated 
his headaches included bright lights, loud noises, and any 
activity.  He was taking medication.  He described the 
headaches as unilateral, throbbing, quantified at 8, on a 
scale of 1 to 10, and accompanied by photophobia, 
phonophobia, weakness, and fatigue.  He denied functional 
loss associated with the headaches.  It was noted that the 
headaches had affected his occupation in that he had had to 
miss work due to the prostrating nature of the headaches.  
The examiner noted that the June 2002 MRI of the head and 
brain showed prominent symmetric vessels near the lateral 
wings of the suprasellar cistern.  He commented that this was 
considered a normal anatomic variant; and that otherwise the 
veteran had a normal MRI of the brain.  The diagnosis was 
migraine headaches.  The examiner noted that the frequency 
and duration of the veteran's migraine headaches were as 
earlier described.

With regard to his lumbar spine, the veteran reported that 
his low back pain had progressively worsened, and he 
described the pain as constant, dull, and non-radiating, 
which he quantified at 2/10.  The pain, he reported, was 
accompanied by low back stiffness.  It was exacerbated by 
lifting or bending, and partially alleviated by medication 
and stretching exercises.  He stated that approximately three 
times per week he experienced an increase in the intensity of 
the pain to 6/10, and the pain would become sharp.  The 
flare-ups of increased intensity would last approximately one 
hour.  He further reported that he used a lumbar support 
brace and stated that his low back disability affected his 
daily activities as a postal carrier in that his job required 
him to lift and bend, which would exacerbate the pain.  On 
examination, forward flexion was to 95 degrees, backward 
extension was to 35 degrees, right and left lateral flexion 
were to 40 degrees, and right and left rotation were to 35 
degrees.  There was no pain manifested in the lumbar spine on 
motion.  It was noted that on acute flare-ups of pain there 
was probably 50 percent less range of motion.  There were 
mild paravertebral muscle spasms noted.  There was no 
tenderness to palpation, and no postural abnormalities were 
noted.  There was no fixed deformity, atrophy, or 
neurological abnormality present.  The diagnosis was chronic 
lumbosacral strain with degenerative disc disease and disc 
protrusion at L4-L5.  The examiner opined that it was as 
likely as not that the veteran's current degenerative disc 
disease with bulging disc in the lumbar spine was related to 
his service-connected lumbosacral strain.  The examiner 
commented that the nature of the veteran's symptoms had not 
changed since the original injury.

In a rating decision dated in July 2002, the RO granted the 
veteran an increased evaluation from 10 percent to 20 percent 
for the veteran's lumbar spine disability.  His disability 
was also recharacterized to reflect lumbosacral strain with 
degenerative disc disease with disc bulging at L4-5, and 
evaluated under 38 C.F.R. § 4.71a, DC 5293.  In addition, in 
July 2002 the RO issued an SSOC, which confirmed the 
increased evaluation to 20 percent for the lumbar spine 
disability and continued the 10 percent evaluation for 
migraine headaches.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the July 1996 
SOC, the August 1996 and July 2002 SSOCs, and correspondence 
from the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  Likewise, he has also been given notice that VA 
has a duty to assist him in obtaining any evidence that may 
be relevant to this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

In this regard, the Board notes the July 2002 SSOC in which 
the RO set forth the provisions of the new version of 
38 C.F.R. § 3.159, which is one of the implementing 
regulations of the VCAA.  These provisions explain the nature 
and extent of VA's duty to notify claimants of necessary 
information or evidence to substantiate their claims, and 
VA's duty to assist claimants in obtaining evidence relevant 
to their claims.  The Board also notes a May 2002 letter in 
which the RO specifically advised the veteran of VA's 
responsibility for obtaining SMRs, as well as medical records 
from VA health care facilities and other Federal facilities.  
He was also informed that VA would assist in obtaining 
private treatment records or other evidence he would like VA 
to consider.  The veteran was further advised of his 
responsibility in providing the information necessary to 
obtain such records.  

The Board believes that all obtainable evidence identified by 
the appellant relative to his claims have been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
record reflects that the RO has obtained his VA treatment 
records, and that he has undergone VA examinations.  
Furthermore, in December 2002, the veteran indicated in 
writing that he had no further evidence or argument to 
present with regard to his claims.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
38 C.F.R. § 4.1 (2002) requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work. Separate diagnostic 
codes identify the various disabilities. 

The Court has stated that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition. Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

1.  Lumbar spine 

The veteran's service-connected lumbar spine disability is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5293 (intervertebral disc syndrome (IVDS)).

The criteria for rating IVDS were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (to be 
codified as amended at 38 C.F.R. § 4.71a, DC 5393).  Where 
the law and regulations change while a case is pending, the 
version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas, supra.  Since 
the veteran applied for an increased rating for lumbar spine 
disability in May 1996, the Board is obligated under Karnas 
to evaluate the claim under both the old (in effect prior to 
September 23, 2002) and the revised criteria (effective on 
and after September 23, 2002).  See VAOPGCPREC 3-00.  The 
Board notes that the veteran was provided the revised 
criteria in December 2002, and was advised that he could 
submit additional evidence or argument on the issue. 

The criteria under DC 5293 in effect prior to September 23, 
2002, provide that a 60 percent evaluation is warranted when 
there is pronounced disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  When severe, with 
recurring attacks and intermittent relief, a 40 percent 
evaluation is warranted.  A 20 percent evaluation is 
warranted when IVDS is moderate, with recurring attacks.  

The criteria under DC 5293 in effect since September 23, 
2002, provide for rating either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  These new criteria provide 
that a 20 percent rating is warranted when IVDS is 
characterized by incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

In addition, notes to the current version of DC 5293 provide 
as follows:

Note (1):  For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3):  If IVDS is present in more than one 
spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating 
episodes, whichever method results in a higher 
evaluation for that segment.

38 C.F.R. § 4.71a, DC 5293, as amended effective September 
23, 2002, 67 Fed. Reg. 54,345-349 (Aug. 22, 2002).

In consideration of both the old and revised rating criteria 
for IVDS, the Board finds that the old version of the rating 
criteria is more favorable to the veteran.  See Karnas, 
supra.  In the old version, there were no bright lines of 
demarcation between the several incremental ratings, and no 
definite characteristic elements to relate to the adjectival 
terms associated with each increment.  The revised criteria 
include alternative rating elements but also require that bed 
rest be prescribed.  The medical evidence in this case does 
not establish that the veteran had a period of acute signs 
and symptoms due to IVDS that required bed rest prescribed by 
a physician and treatment by a physician.

Further, in the alternative, the revised version provides 
that separate evaluations for orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities could be combined, but in this instance it is 
not more beneficial for the veteran where constraints are 
imposed on certain evaluative elements such as bed rest.  See 
Note 1, above.  Thus the Board believes the old criteria are 
more favorable to the veteran and should be applied in this 
instance.  In any event, the revised criteria may not be 
applied earlier than their effective date, and in this case 
there are simply no manifestations that could offer the 
potential for an evaluation greater than 20 percent under the 
revised criteria.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see 
also DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997), 
VAOPGCPREC 3-00.

In an evaluation of the veteran's claim for an increased 
evaluation in excess of 20 percent for his lumbar spine 
disability, the Board finds that the preponderance of the 
evidence is against granting an increased evaluation under 
the old criteria of DC 5293.  In reaching this conclusion, 
the Board has found the most probative evidence of record to 
be the reports of the veteran's December 1997 VA spine 
examination, the June 2002 VA general medical examination, 
and the July 2002 MRI.  These medical findings do not 
demonstrate that the veteran's lumbar spine disability is of 
a severe nature, with intermittent relief of symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, which is required to warrant the next higher evaluation 
of 40 percent under the old version of DC 5293.  

These reports do show that in June 2000 an MRI showed the 
veteran had moderate disc desiccation at the L4-5 level.  A 
subsequent MRI of the lumbar spine in July 2002 revealed 
degenerative changes at L4-5, with mild deformity of the 
thecal sac.  The VA examiner in June 2002 opined that the 
veteran's current degenerative disc disease with bulging disc 
in the lumbar spine was related to his service-connected 
lumbosacral strain, and he also commented that the nature of 
the veteran's symptoms had not changed since the original 
injury.  In addition, the December 1997 findings showed some 
limitation of motion of the lumbar spine and mild 
paravertebral muscle spasm.  However, he had no fixed 
deformity and no postural abnormalities.  Moreover, there 
were no neurological abnormalities, and X-ray findings were 
negative.  He was diagnosed with chronic lumbosacral strain 
associated with mild bulging disc at L4-L5 and L5-S1.  
Furthermore, X-rays taken in relation to the veteran's work-
related low back injury in May 2000 showed the lumbar spine 
to be within normal limits.  Reflexes, motor power, and 
sensory examination were all reported as normal.

Also, in the June 2002 examination report, range of motion of 
the veteran's lumbar spine was essentially normal.  The 
examiner noted that there was no pain manifested in the 
lumbar spine on motion.  He had mild paravertebral muscle 
spasms.  There was no tenderness to palpation, postural 
abnormality, fixed deformity, or atrophy of the musculature 
of the back.  Nor was there any neurological abnormality.  
That finding was compounded by mild facet joint arthropathy 
and congenitally short pedicles, with mild bilateral neural 
foraminal narrowing.  In addition, mild facet joint 
arthropathy was seen, with mild bilateral neural foraminal 
narrowing at L5-S1.

In light of the aforementioned evidence, the Board concludes 
that the criteria for an increased evaluation in excess of 20 
percent under the old version of DC 5293 have not been met.

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In considering whether an evaluation in excess of 20 percent 
for the veteran's lumbar spine disability is warranted under 
any other diagnostic code, the Board notes that there is no 
evidence that the veteran has ever been diagnosed with 
ankylosis of the lumbar spine.  Thus, 38 C.F.R. § 4.71a, DC 
5289, is not for application.  Furthermore, the Board has 
considered whether the veteran's lumbar spine disability is 
more appropriately rated under the criteria of DC 5292.  
Under that code, limitation of lumbar spine motion will be 
rated as 10 percent disabling where slight, 20 percent 
disabling where moderate, and 40 percent disabling where 
severe.  However, on the most recent VA examination, the 
veteran's range of motion of the lumbar spine was essentially 
normal.  Inasmuch as the 1997 VA examination showed the 
veteran had some limitation of motion of the lumbar spine, it 
was not indicative of severe limitation of motion as to 
warrant the next higher evaluation of 40 percent under this 
diagnostic code.  Moreover, according to the VAOPGCPREC 36-
97, a loss of range of motion is inherent in the criteria of 
DC 5293.  See VAOPGCPREC 36-97 (1997) (holding that DCs 5292 
and 5293 contemplate limitation of motion).  The rule against 
pyramiding precludes the use of multiple diagnostic codes to 
evaluate the same manifestations of disability.  Id.  Rather, 
the diagnostic code is applied that best reflects the overall 
disability picture shown for the specific anatomical part 
involved.  For these reasons, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
increased evaluation in excess of 20 percent under DC 5289 or 
DC 5292.

The Board notes that the veteran's service-connected lumbar 
spine disability was initially evaluated under DC 5295 
(lumbosacral strain).  In considering whether an evaluation 
in excess of 20 percent is warranted under DC 5295, the Board 
finds that the manifestations of the veteran's lumbar spine 
disability is not productive of a severe disability, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward flexion, 
loss of lateral motion, arthritic changes, or narrowing or 
irregularity of intervertebral spaces, or some of the above 
with abnormal mobility on forced motion, which is what is 
required to warrant the next higher evaluation in excess of 
20 percent under DC 5295.  Here again, the Board finds that 
the preponderance of the evidence is against granting an 
increased evaluation in excess of 20 percent under the 
criteria of DC 5295.  

In addition, with respect to the veteran's complaints of pain 
and functional limitations due to pain, the Board notes that 
the Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  As noted above, in a precedent opinion, the 
VA General Counsel has held that disabilities rated under DC 
5293 involve limitation of motion, which warrants 
consideration based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  VAOPGCPREC 36-97.  
The Board is bound by the precedent opinions of the General 
Counsel of the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.

In this case, the Board believes that an evaluation in excess 
of 20 percent is not warranted under those provisions.  
Although the veteran has repeatedly complained of pain in his 
lumbar spine, no additional factors affecting limitation of 
motion were shown in any of his medical examinations.  In 
fact, in the most recent VA examination report of June 2002, 
there was no pain manifested in the lumbar spine on motion.  
Even though the veteran reported that his lumbar spine 
disability affects his daily activities as a postal carrier 
because he is required to lift and bend, there is no 
objective medical evidence that he experiences additional 
functional loss due to weakness, fatigability, 
incoordination, or other symptoms as contemplated under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  On neurological 
examination, his motor strength was 5/5 in the lower 
extremity.  He was able to walk on his heels and on his toes.  
He was also able to walk with a tandem gait, and there was no 
atrophy of the musculature of the back.  Accordingly, we find 
that the preponderance of the evidence is against the 
assignment of an increased evaluation based on 38 C.F.R. 
§§ 4.40 and/or 4.45.

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting an 
evaluation in excess of 20 percent for the veteran's lumbar 
spine disability.  

2.  Migraine Headaches

The veteran is currently assigned a 10 percent disability 
evaluation for migraine under 38 C.F.R. 4.124a, DC 8100.

A 10 percent evaluation for migraine requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.

Medical records in recent years shows the veteran has 
subjective complaints of frequent headaches, but generally 
these are not shown to be prostrating (i.e., where he has to 
lie down for relief).  In December 1997 the veteran reported 
that he experienced nausea and vomiting with the headaches, 
and had been treated with medication.  He stated that he 
could work and, between headaches, he felt normal.  In 
November 2000 he had reported that his job was going well and 
that he worked a lot of overtime.  However, on examination in 
June 2002 he reported that he had to miss work secondary to 
the prostrating nature of the headaches.  Even though the 
veteran has indicated that the headaches had been 
prostrating, there is no objective medical evidence that has 
established the asserted prostrating nature of his headaches.

The June 2002 VA examination noted that the veteran would 
suffer a migraine headache one to two times per week that 
would last two to four hours.  The veteran described the 
headaches as unilateral, throbbing, quantified at 8/10, and 
accompanied by photophobia, phonophobia, weakness, and 
fatigue.  As to a diagnosis, the examiner indicated that the 
veteran had migraine headaches.  The examiner noted that the 
frequency and duration of the veteran's headaches were as he 
had described, that is one to two times per week lasting two 
to four hours.  It appears from the record that even if the 
veteran's headaches are prostrating, as he indicated, such is 
not usually the case, since the medical evidence is devoid of 
any mention of any such prostrating attacks.  Therefore the 
evidence fails to demonstrate that he has characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, as required for the next higher 
evaluation of 30 percent under DC 8100.

In sum, the weight of the credible and probative evidence 
establishes that the veteran's headaches are no more than 10 
percent disabling.  As the preponderance of the evidence is 
against the claim for an increased evaluation, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

3.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect disabilities that are so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for such service-connected disabilities.  The Board notes 
that the veteran's lumbar spine and migraine headache 
disabilities have not required hospitalization.  Moreover, 
there is no evidence in the record of marked interference 
with employment with regard to these disabilities, and no 
medical evidence has been presented to support a conclusion 
that the veteran's service-connected lumbar spine and 
migraine headache disabilities significantly interfere with 
his employment.

The evidence shows that the veteran is employed as a letter 
carrier for the U.S. Postal Service.  The Board also notes 
that the current evaluation contemplates a degree of 
industrial impairment, and there is no reason to believe that 
the rating schedule does not adequately compensate him for 
his disabilities.  In summary, the Board does not find that 
the veteran's case is outside the norm so as to warrant 
consideration of the assignment of extraschedular ratings.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, with degenerative disc disease with disc 
bulging at L4-5, is denied.

Entitlement to an evaluation in excess of 10 percent for 
migraine headaches is denied.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

